DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in response to the amendment from 5/26/2021. Claims 334-353 are pending. Claims 1-333 are cancelled. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the Such claim limitation(s) is/are: “signal node” and “distribution system” in claim 334.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
From the specification the structure for the signal node appears to be that of a sensor, actuator, processor, memory, and network interfaces. However, the structure for the claim term “distribution system” is not clear in the specification and if the term server could be used to describe the function performed by the “distribution system”, Examiner suggests adopting that term because the structure of the current term as recited in the claim is not apparent. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 334, 335, 336, 337, 338, 339, 340, 341, 343, 345, 346, 347, 349, and 351 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cubic et al. (US 2011/0032896 A1, hereinafter Cubic).
Regarding claim 334, Cubic teaches A signal communication system, the signal communication system comprising at least three signal communication system entities, [Figure 1],
at least one of said signal communication system entities being a signal node being identified by a signal node identification and comprising a signal node physical property method being arranged to interact physically with its environment and to convert between one or more physical properties and corresponding one or more signals, [WSN 1-n in Figure1, and Par.[0002] describes sensor nodes that monitor/track physical conditions; Par.[0029] describes the three entities in Figure 1 similar to the claim limitations], 
at least one of said signal communication system entities being a client node, comprising a client node signal data interface being arranged to provide a data interface for signals and said client node being identified by a client node identification, and being arranged to receive at least one of said one or more signals to interact with said signal node, [Location aware applications in Figure 1 are analogous to client nodes and receives signals from the WSNs via the sensor brokerage system], and 
at least one of said signal communication system entities being a distribution system, being identified by a distribution system identification, being arranged to switch said at least one of said one or more signals between a signal node and a client node, [Sensor brokerage system in Figure 1 is analogous to the distribution system and provides a bridge for signal exchange between the WSN and the Location aware applications];
the signal node being communicatively coupled to at least one of the at least one distribution system using an injection transport channel to send an injection transport representation of a signal representation of said at least one of said one or more signals, [Figure 1 WSNs are communicatively coupled to Sensor brokerage system to transmit tracked signals];
the client node being communicatively coupled to at least one of the at least one distribution system using a distribution transport channel to receive a distribution transport representation of said signal representation of said at least one of said one or more signals, [Figure 1 Location aware applications (client nodes) are connected the Sensor brokerage system to receive from the WSNs];
the signal node being communicatively coupled to at least one of said client nodes to transport said signal representations using the injection transport channel, said distribution system and the distribution transport channel, [See Figure 1, Figure 2];
the signal node being configured to maintain a signal node identity register, comprising a signal node identification and one or more signal injection labels each being a handle of a respective signal of said one or more signals, [Figure 3 WSNs are registered with the Sensor brokerage system as to their identity and tracking tags as also indicated in Figure 2; WSN details are registered with the Sensor brokerage system as indicated in Figure 2 including tracking tag IDs (injection labels); Par.[0033] describes in the context of Figure 2, how the Sensor brokerage system maps the tracked tag (injection label) to the identity of the tracked resource 10 (distribution label)]; 
the signal node being arranged to carry out 
a signal node signal representation method being arranged to provide said signal representation from a signal, and a signal node request method being arranged to transmit a signal node request to convey a signal representation to said injection transport channel, [claim language is unclear and broadly interpreted as a WSN providing sensor data on tracked or other resources as indicated in Figure 2 or Figure 7]; 
the client node being configured to maintain a client node identity register, comprising a client node identification and one or more signal distribution labels each being a handle of a respective signal of said one or more signals, [Figure 2 shows Location aware application 1 and 2 interacting with the Sensor brokerage system indicating at least two separate messages (track a resource or notify when resource x enters a WSN) which are interpreted as analogous to distribution labels; Par.[0033] describes in the context of Figure 2, how the Sensor brokerage system maps the tracked tag (injection label) to the identity of the tracked resource 10 (distribution label)]; 
the client node being arranged to carry out 
a client node signal representation interpretation method being arranged to provide a signal from a signal representation, and a client node response method being arranged to receive a client node response conveying a signal representation on a distribution transport channel, [claim limitations are broad and non-specific and incomprehensible but are interpreted as the client node receiving and sending signal to the distribution system; Figure 2 shows interaction between client applications and sensor brokerage system and the WSNs];
the distribution system being configured to distribute said signal representations, and being configured to maintain a distribution system identity register, comprising a distribution system identification, one or more of said signal node identifications with associated signal injection labels and one or more of said client node identifications with associated signal distribution labels, [Figure 2 shows Sensor brokerage system receiving description of WSN 1 and WSN 2 services and tracking tag IDs; Sensor brokerage system is also aware of Location aware applications (clients) and their identity as noted in Figure 2 interaction; Par.[0033] describes in the context of Figure 2, how the Sensor brokerage system maps the tracked tag (injection label) to the identity of the tracked resource 10 (distribution label)]; 
the distribution system being arranged to carry out 
a distribution system injection transport representation interpretation method being arranged to provide a signal representation and a corresponding signal injection label from an injection transport representation, and a distribution system distribution transport representation method being arranged to provide a distribution transport representation from a signal representation and a corresponding signal distribution label, [claim language is broad and unclear but is interpreted to mean various interactions between signal nodes and client nodes via the distribution system; Figure 2-7 show various interactions among the three entities including node specific communication and message specific communication using resource ID and tracking tag IDs; Par.[0033] describes in the context of Figure 2, how the Sensor brokerage system maps the tracked tag (injection label) to the identity of the tracked resource 10 (distribution label)]; 
wherein the distribution system is arranged to carry out a distribution system signal representation switching method arranged to switch signal representations between an injection transport channel and one or more distribution transport channels on the basis of a signal injection label and one or more associated signal distribution labels, [claim language is broad and unclear but is interpreted to mean various interactions between signal nodes and client nodes via the distribution system,; Figure 2-7 show various interactions among the three entities including node specific communication and message specific communication using tracking tag IDs; the claim term switching is interpreted as simply routing based on Location aware applications and the WSNs for various message types; the term signal injection label is interpreted as a particular type of traffic from the signal node and signal distribution label as the traffic from the client nodes and Figure 2 shows an example of such interaction among all three entities, Location aware applications and the WSNs via the Sensor brokerage system; Par.[0033] describes in the context of Figure 2, how the Sensor brokerage system maps the tracked tag (injection label) to the identity of the tracked resource 10 (distribution label)].

Regarding claim 335, Cubic teaches the signal communication system of claim 334, the signal node further being arranged to carry out
a signal node signal representation interpretation method being arranged to provide a signal from a signal representation, [claim limitation is interpreted as the WSNs generating signals/responses which is evidenced in Figure 2-7 in Cubic, for example, in Figure 2 WSN 1 and 2 send their description of services], and 
a signal node response method being arranged to receive a signal node response conveying a signal representation on said injection transport channel, [claim limitation is interpreted as the WSNs transmitting/receiving their signals/responses to/from the Sensor brokerage system (“injection transport”) and to Location aware applications beyond as seen in Figures 2-7; for example in Figure 2, WSN 1 sends position of tracked tag and WSN 2 sends position of the tracked tag to the Sensor brokerage system];
the client node further being arranged to carry out
a client node signal representation method being arranged to provide a signal representation from a signal, and a client node request method being arranged to transmit a client node request to convey a signal representation to a distribution transport channel, [claim limitation is interpreted as a Location aware application sending a request to the Sensor brokerage system (“distribution transport”) and to WSNs which is shown in Figures 2-7 and for example, in Figure 2 Location aware application 2 requests tracking all resources and location aware application requests tracking a particular resource that enters WSN 2]; and 
the distribution system further being arranged to carry out
a distribution system distribution transport representation interpretation method being arranged to provide a signal representation and a corresponding signal distribution label from a distribution transport representation, [claim limitation is interpreted as the interaction from the Location aware applications to WSNs via the Sensor brokerage system which is seen in Figures 2 -7 and in Figure 2 for example, S3 or S8; “corresponding distribution label” is interpreted as the specific node identities and message types being conveyed for the traffic conveyed between the Location aware applications and the Sensor brokerage system; Par.[0033] describes in the context of Figure 2, how the Sensor brokerage system maps the tracked tag (injection label) to the identity of the tracked resource 10 (distribution label)], and 
a distribution system injection transport representation method being arranged to provide an injection transport representation from a signal representation and a corresponding signal injection label, [claim limitation is interpreted as the interaction from the WSNs to the Location aware applications via the Sensor brokerage system as seen in Figures 2-7 and in Figure 2, S4 or S5 or S6 or S7; “corresponding injection label” is interpreted as the specific node identities and message types being conveyed for the traffic conveyed between the WSNs and the Sensor brokerage system].

Regarding claim 336, Cubic teaches the signal communication system of claim 334, wherein the distribution system is configured to maintain a distribution system switching control register comprising distribution system signal representation switching parameter records each associating a signal injection label with one or more signal distribution labels, [claim language is broad and unclear but interpreted as a routing scheme in the Sensor brokerage system to route different messages between WSNs and Location aware applications using resource id/tracking tag id or other identity information (labels) to keep the flow of interactions between respective WSNs and Location aware applications; for example, Par.[0033] describes in the context of Figure 2, how the Sensor brokerage system maps the tracked tag (injection label) to the identity of the tracked resource 10 (distribution label); that is that Location aware applications indicate resources to be tagged and the Sensor brokerage system uses a tracking ID and not the identity of the resource where resource identity is analogous to distribution label and tracking tag ID is analogous to injection label, see Par.[0031]-[0032]].
Regarding claim 337, Cubic teaches the signal communication system of claim 336, wherein the distribution system is configured to maintain a distribution system switching control register comprising distribution system signal representation switching parameter records each associating a signal injection label with one or more signal distribution labels, [Par.[0030]-[0033] describes in the context of Figure 2, how the Sensor brokerage system maps the tracked tag (injection label) to the identity of the tracked resource 10 (distribution label); see also Par.[0004] for middleware functions such as Sensor brokerage system (also referred to as the Central resource tracking node/function) providing a mapping between client requests and available WSNs and mapping between resource identifiers and tracking tag IDs in Par.[0013]];
Regarding claim 338, Cubic teaches the signal communication system of claim 337, wherein said distribution system signal representation switching method is arranged to provide said number of distribution transport representations each with a copy of said obtained signal representation and one of the one or more signal distribution labels associated with said signal injection label by a respective one of said distribution system signal representation switching parameter records, [claim language is broad and appears to describe the same process recited in claim 337; Par.[0030]-[0033] describes in the context of Figure 2, how the Sensor brokerage system maps the tracked tag (injection label) to the identity of the tracked resource 10 (distribution label) to convey to Location aware application the location of a particular resource].
Regarding claim 339, Cubic teaches the signal communication system of claim 336, wherein the distribution system is arranged to perform a distribution system signal representation switching parameter record deregistration method, arranged to reconfigure a distribution system signal representation switching parameter record to stop switching between injection transport representations and distribution transport representations configured in the regarded distribution system signal representation switching parameter record, [claim language is broad and unclear and is interpreted a cancellation of the use of mapping between a resource and tracking tag ID; Figure 6 shows the Sensor brokerage system receiving a cancellation request to track a resource and the Sensor brokerage system sending cancellation subscription (deregistration) to the WSNs]. 
Regarding claim 340, Cubic teaches the signal communication system of claim 334, wherein each of said signal communication system entities comprises at least one signal communication system entity network interface to a signal communication system entity network comprising or being connected to a signal communication system network, and wherein said signal communication system entity network interface is arranged to apply said signal communication system network representation method to a signal communication system transport representation to establish a signal communication system network representation to convey on said signal communication system entity network, and to apply said signal communication system network representation interpretation method to establish a signal communication system transport representation from a signal communication system network representation received on said signal communication system entity network, [claim language is verbose and awkward but appears to claim how the three entities are networked; See Figures 1, 8, and 9 and Par.[0003], [0004], [0029]-[0030]].
Regarding claim 341, Cubic teaches the signal communication system of claim 340, wherein the signal communication system entity network interfaces of at least two different signal communication system entities are arranged to interface different network technologies or standards, [Par.[0003] describes integrating a WSN with a telecommunication network with data collected from sensor nodes comprising a WSN can be made available to a communications network via a WSN gateway, (two different network technologies)].
Regarding claim 343, Cubic teaches the signal communication system of claim 334, wherein the signal node comprises a signal node physical unit sensor converting a physical property into a signal, [See Par.[0002], [0003]].
Regarding claim 345, Cubic teaches the signal communication system of claim 334, wherein the signal node maintains a signal node signal representation property register comprising signal node signal representation properties being used in providing and receiving signal representations, wherein the signal node is arranged to perform a signal node signal representation method, arranged to provide a signal representation from a signal based on the corresponding signal node signal representation properties, and wherein said signal node signal representation properties forms basis for at least one of the following: a signal representation integrity protection tag, a signal representation authentication tag, a formatting of the signal representation or an encryption of the signal representation, [claim language is verbose and broad and not entirely clear what it is reciting, however interpreted as the sensor node signal representation has a certain format to it; Par.[0041] describes the format used for responding to requests for location information using PIDF-LO].
Regarding claim 346, Cubic teaches the signal communication system of claim 334, wherein the signal node comprises a signal node commissioning method arranged to establish a communication between a signal node and a distribution system, wherein the signal node comprises a signal node commissioning identification message generation method arranged to generate a signal node commissioning identification message, [claim language is broad, vague and verbose without being clear; is interpreted to mean that the signal nodes sends its identification to the distribution system; Figure 2 an WSN sending description of services to Sensor brokerage system; Figure 3 register messages; Figure 5 publish message].
Regarding claim 347, Cubic teaches the signal communication system of claim 334, wherein the client node is a machine arranged as an autonomously working device for providing and receiving signals on said client node signal data interface, and wherein said client node comprises a client node processor and a client node memory, [Par.[0004] describes clients as applications or users using computers; in Figures 1-7, it is implicit that the location aware application is being run on a computer]. 
Regarding claim 349, Cubic teaches the signal communication system of claim 334, wherein the distribution system is communicatively coupled to an entity being a catalog system arranged to provide a list of catalog system records to be used to commission the switching of said signals in the distribution system, the catalog system and the distribution system being communicatively coupled by a distribution system catalog system channel, [claim language is broad and vague; the catalog system is interpreted as the registered information of WSNs stored in the Sensor brokerage system used in mapping the request/response between Location aware applications and WSNs, Par.[0030]-[0033] describes in the context of Figure 2, how the Sensor brokerage system maps the tracked tag (injection label) to the identity of the tracked resource 10 (distribution label) to convey to Location aware application the location of a particular resource; see also Par.[0004] for middleware functions such as Sensor brokerage system (also referred to as the Central resource tracking node/function) providing a mapping between client requests and available WSNs and mapping between resource identifiers and tracking tag IDs in Par.[0013]].
Regarding claim 351, Cubic teaches the signal communication system of claim 334, comprising an identity register, the identity register, comprising an identity register identity, a corresponding identity register identification and one or more identifications arranged to verify respective identities of said signal communication system entities, [claim language is broad, awkward, and vague and is interpreted to mean that the identities are stored in a registers , [Sensor brokerage system stores the identities of location aware applications, WSNs, resources being tracked and their corresponding tracking tag IDs, Figure 1-7 and other citations from claim 334 above]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 342, 344, 348, and 353 are rejected under 35 U.S.C. 103 as being unpatentable over Cubic in view of Jean-Philippe Vasseur (US 2012/0039186 A1, hereinafter Vasseur).
Regarding claim 342, Cubic teaches the signal communication system of claim 334, Cubic teaches wherein said signal node wherein said signal node comprises a signal node processor and a signal node memory, [Figure 9 shows WSN node, a gateway in this case that shows a processor and memory but the WSN is made up of individual sensor nodes that collect data from the WSN is a part of; see also Par.[0002]]; Cubic does not explicitly teach the signal node comprises a battery and is arranged to be primarily battery-operated;
Vasseur, in an analogous art, teaches the signal node comprises a signal node processor and a signal node memory, a battery and is arranged to be primarily battery-operated, [Par.[0019] describes a power supply such as battery for the device (signal node) that comprises a battery];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cubic to include battery for the signal node. The motivation/suggestion would have been to keep the sensor nodes operating in real world environment, and used in environment and habitat monitoring, traffic control, home automation and stock tracking, [Cubic: Par.[0002]].
Regarding claim 344, Cubic teaches the signal communication system of claim 334, Cubic teaches wherein the signal node comprises a signal node electrical actuator being arranged to be powered or controlled by electrical means, and being arranged to convert a signal into a physical property; Cubic does not explicitly teach the signal node comprises a signal node electrical actuator being arranged to be powered or controlled by electrical means, and being arranged to convert a signal into a physical property;
Vasseur, in an analogous art, teaches the signal node comprises a signal node electrical actuator being arranged to be powered or controlled by electrical means, and being arranged to convert a signal into a physical property, [Par.[0019] describes a device that has an actuator component powered by a plug-in (electrical) and Par.[0015] describes an actuator as responsible for turning on/off an engine];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cubic to include actuator for the signal node. The motivation/suggestion would have been to keep the sensor nodes operating in real world environment, and used in environment and habitat monitoring, traffic control, home automation and stock tracking, [Cubic: Par.[0002]].
Regarding claim 348, Cubic teaches the signal communication system of claim 334, and wherein said client node comprises a client node application controller and said client node is arranged to receive one or more signals being input signals from one or more of said signal nodes, to process the received signals by said client node application controller to establish one or more signals being control signals and to transmit said signals being control signals to one or more of said signal nodes, [See Figure 1-7, and Figure 2 in particular, for interaction between the client node application and the WSNs via the Sensor brokerage system as set forth in the parent claim]; Cubic does not explicitly teach signal node comprising signal node electrical actuators; 
Vasseur, in an analogous art, teaches the signal node comprises a signal node electrical actuators, [Par.[0019] describes a device that has an actuator component];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cubic to include actuator for the signal node. The motivation/suggestion would have been to keep the sensor nodes operating in real world environment, and in environment and habitat monitoring, traffic control, home automation and stock tracking, [Cubic: Par.[0002]].
Regarding claim 353, Cubic teaches the signal communication system of claim 334, and Cubic does not explicitly teach comprising a hybrid signal distribution node being a physical device arranged to comprise at least one of said signal nodes and at least one of said distribution systems, [claim language is incomprehensible and not clear how it fits into the rest of the claimed invention and is broadly interpreted as a signal node with sensors/actuators and network interfaces to function as a distributed system; claim 334 recites the limitation distribution system as a separate entity not part of the signal node; Vasseur teaches a device that is a sensor, actuator, and has network interfaces in Par.[0019]]; 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cubic to include actuator for the signal node. The motivation/suggestion would have been to keep the sensor nodes operating in real world environment, and in environment and habitat monitoring, traffic control, home automation and stock tracking, [Cubic: Par.[0002]].

Claim 350 is rejected under 35 U.S.C. 103 as being unpatentable over Cubic in view of Norihiko Moriwaki (US 2006/0202834 A1, hereinafter Moriwaki).
Regarding claim 350, Cubic teaches the signal communication system of claim 334; Cubic does not explicitly teach wherein the distribution system is communicatively coupled to a multiplicity of distribution system communication entities, each using a distribution system communication channel for communication, wherein said multiplicity of distribution system communication entities comprises at least one signal node using an injection transport channel as distribution system communication channel and at least one client node using a distribution transport channel as distribution system communication channel; 
Moriwaki in an analogous art, teaches wherein the distribution system is communicatively coupled to a multiplicity of distribution system communication entities, each using a distribution system communication channel for communication, wherein said multiplicity of distribution system communication entities comprises at least one signal node using an injection transport channel as distribution system communication channel and at least one client node using a distribution transport channel as distribution system communication channel, [claim is verbose and vague but interpreted to mean multiple Sensor brokerage systems as depicted in Cubic; Moriwaki teaches in Figure 1 multiple Distributed data processing servers that are each attached to WSNs and client nodes such as the user terminal; 
it would have been obvious to one of ordinary skill in the art to introduce multiple Sensor brokerage systems. The motivation/suggestion would have been to load balance the Distributed servers when the number of sensor nodes becomes enormous and organize the sensor nodes to benefit the user with easy retrieval of sensor information, [Moriwaki: Par.[0007]-[0009]].
Claim 352 is rejected under 35 U.S.C. 103 as being unpatentable over Cubic in view of Oda et al. (US 2018/0225895 A1, hereinafter Oda).
Regarding claim 352, Cubic teaches the signal communication system of claim 334, and Cubic does not explicitly teach a hybrid signal client node being a physical device arranged to comprise at least one of said signal nodes and at least one of said client nodes;
Oda in an analogous art, teaches a hybrid signal client node being a physical device arranged to comprise at least one of said signal nodes and at least one of said client nodes, [claim language is incomprehensible and not clear how it fits into the rest of the claimed invention and is broadly interpreted as a signal node with a client display as the Applicant’s original disclosure on Page 95 describes; Oda in Par.[0022] describes a touch sensor integrated with a client display screen of a client display device; 
it would have been obvious to one of ordinary skill in the art to have one of the WSN nodes in Cubic to have client display with a touch sensor. The motivation/suggestion would have been to provide ease of touch entry to display the result of the operation on the client display, [Oda: Par.[0022]]. 
Response to Arguments
Applicant's arguments filed 5/26/2021 have been fully considered but they are not persuasive. 
Independent claims are verbose and repetitive but appear to claim very little substance. The terms such as injection transport channel, injection transport representation of a signal representation, distribution transport channel, distribution transport representation of said signal representation among others are broad and amenable to multiple interpretations. Applicant argues that the cited reference Cubic does not teach the channels referenced. However, neither the Specification nor the claims specify what these channels are structurally and how they physically manifest; for instance, are these physically distinct modes of transport? Or are they simply network interfaces or routing paths. Par.[0106] of the Applicant’s specification refers to IP packet headers to indicate labeling and in IP-based networks, there is no notion of distinct channels. Claim limitations are broad and the independent claims are interpreted as a system related to sensor network with three distinct entities as noted in the office action and as they correspond to the claimed invention. The claim terms noted above appear to be labels indicating their function rather than specifying structural or process based limitations. 
Mapping in the office action of tracking tags to the injection labels is appropriate because the tracking tags are signals generated by the sensor node in the WSN for the location aware application client to attach the sensor data (position information) with the appropriate node that is sending it. 
Independent claims lacking specificity about process steps and the overuse of terms that appear to only suggest function labeling rather than concrete process steps with structural implications are the reasons for maintaining the current rejection. Verbose claims are devoid of clear and specific process steps and structural limitations for the system overall. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441